                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
_______________________________________
                                        )
UNITED STATES OF AMERICA                ) Docket No. 3:17-cr-14-FDW
                                        )
            v.                          )
                                        )
(2) OMAR CARRILLO-VILLAGRANA            ) ORDER
                                        )
_______________________________________ )

       This matter is before the Court on the Motion of the United States of America, with

consent of Defendant Omar Carrillo-Villagrana, to dismiss without prejudice the charges against

Defendant Omar Carrillo-Villagrana in the above-captioned Bill of Indictment, because he has

pleaded guilty to related bill of information in 3:19-cr-226-FDW.

       IT IS HEREBY ORDERED that the motion be GRANTED and that the charges against

Defendant Omar Carrillo-Villagrana in the above-captioned Bill of Indictment be dismissed

without prejudice.

       SO ORDERED this 4th day of September 2019.
